Citation Nr: 1007618	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
hearing loss and PTSD.

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in March 2006 at the RO.  Transcripts 
of these proceedings have been associated with the claims 
file.  

The Board remanded this case in October 2008.  It returns now 
for appellate consideration.

In a February 2010 post-remand brief, the Veteran's 
representative argues pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009), that although tinnitus was not 
specifically mentioned in the claim filed by the Veteran, the 
Veteran was actually claiming hearing impairment to include 
tinnitus.  The Board disagrees.  Unlike a psychiatric 
disorder such as PTSD or an anxiety disorder, tinnitus is a 
disability that lends itself to lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this regard, the 
facts in Clemons, which involved psychiatric disorders for 
which a veteran is generally not competent to diagnose, are 
readily distinguishable from the facts here.  The holding in 
Clemons therefore does not extend to this case.  In addition, 
it is noted that the Veteran here clearly indicated on his 
February 2004 claim form that he was seeking service 
connection for hearing loss and at no point raised the issue 
of tinnitus prior to February 2010.  For this reason, the 
tinnitus issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and, thus, the Board does not 
have jurisdiction over the matter.  However, given that the 
Veteran's representative has recently expressed the Veteran's 
interest in seeking service connection for tinnitus, the 
issue is now referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD due to an in-
service stressor, for which there is credible supporting 
evidence that the stressor actually occurred.

2. The evidence is at least in equipoise that the Veteran's 
bilateral hearing loss disability is related to active 
military service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1. The Veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).

2. The Veteran's bilateral hearing loss disability was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran contends that his PTSD stems from a flight deck 
accident that occurred while he was stationed on the USS 
Enterprise (CVN-65).  See, e.g., PTSD Questionnaire, April 
2004; Notice of Disagreement, March 2005.  Specifically, the 
Veteran asserts that a petty officer walked into the 
propellers of an E-2 Hawkeye and got his body mutilated, and 
that the Veteran had to help clean up the accident 
afterwards, which included picking up the body parts and 
wiping up blood.  

During the pendency of the Veteran's PTSD claim, the history 
of the Enterprise naval fighting ship was obtained from the 
website of the Naval Historical Center.  See 
http://www.history.navy.mil/danfs/e4/enterprise-viiif.htm.  A 
printed copy of this history has been associated with the 
claims file.  According to the Naval Historical Center, on 
November 2, 1987, the Enterprise suffered the loss of Petty 
Officer 2nd Class Marble (Air Department) in a flight deck 
accident (E-2 Hawkeye propeller).  In addition, Navy command 
history records for the USS Enterprise verify that on 
November 2, 1987, an incident occurred in which P02 Marble 
(Air Dept) was accidentally killed on a flight deck by an E-2 
Hawkeye propeller.  

The Veteran's service personnel records confirm that he 
served on the USS Enterprise (CVN-65) from November 1986 to 
July 1990.  His enlisted performance records indicate that he 
received an administrative warning on November 2, 1987 while 
stationed on the USS Enterprise.  Although the details of 
this administrative warning are unknown, it is noteworthy 
that the warning was issued on the same day as the day on 
which the flight deck accident, i.e., the Veteran's stressor, 
took place.  Given that the flight deck accident is 
documented in the history of the USS Enterprise and the 
Veteran's service personnel records confirm that he was 
stationed on the ship during the accident, and affording the 
Veteran the benefit of the doubt, the Board finds that the 
evidence is at least evenly balanced as to whether there is 
credible supporting evidence that the Veteran's claimed in-
service stressor actually occurred.  See 38 C.F.R. § 
3.304(f); Hayes, 5 Vet. App. at 66.  

Having determined that the record contains sufficient 
evidence to verify the Veteran's claimed stressor, the Board 
must now inquire as to whether the Veteran has a current 
diagnosis of PTSD.  A review of the medical evidence of 
record establishes that the Veteran does indeed have a 
current diagnosis of PTSD.  The Veteran's March 2009 VA 
psychiatric examination confirmed that he has a PTSD 
diagnosis in conformance with the DSM-IV.  See 38 C.F.R. 
§§ 3.304(f), 4.125.  

At the March 2009 examination, the Veteran reported that one 
of his friends had gotten chopped up by the propellers of an 
E-2 Haweye and that the Veteran himself had been assigned the 
duty of picking up the friend's body parts and cleaning off 
the flight deck.  The Veteran related that he received 
counseling and saw a chaplain thereafter because he was 
afraid of going on a flight deck, thinking he might be next.  
Following a psychiatric examination and psychological 
testing, the examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 52.  The examiner opined that the 
Veteran's PTSD was most likely caused by or a result of the 
traumatic incident, the death of an individual, that occurred 
on the flight deck in November 1987.  Specifically, the 
examiner explained that the Veteran had been required to 
perform a foreign object debris walk down after the indicent, 
which involved picking up body parts of the individual who 
had walked into a propeller and been killed instantly.  

Given the Veteran's current diagnosis of PTSD, the credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and the medical evidence linking the 
current symptomatology to the in-service stressor, the Board 
concludes that the evidence is at least in equipoise as to 
whether the Veteran's currently diagnosed PTSD is related to 
active service.  As such, service connection is warranted.  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  See 38 U.S.C. § 5107(b) (West 2002); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.  

b. Hearing Loss

The Veteran also contends that he has bilateral hearing loss 
as a result of in-service noise exposure.  For the following 
reasons, the Board concludes that service connection is 
warranted.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The record reflects that the Veteran worked on the flight 
deck during service.  The Board has reviewed the Veteran's 
service treatment records and observes that the audiometric 
studies therein are indicative of some level of diminished 
hearing during service.  In this regard, the Veteran's lay 
statements concerning acoustic trauma on the flight line are 
accepted as credible evidence of in-service noise exposure.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

The Veteran was afforded VA audiological examinations in 
December 2004 and March 2009 to assess the current nature and 
etiology of his claimed hearing loss disability.  On the 
authorized audiological evaluation in December 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25
LEFT
30
20
20
20
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

On the authorized audiological evaluation more recently in 
March 2009, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
35
40
LEFT
40
40
40
50
45

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.

An analysis of these audiometric results yields the finding 
that the Veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

With respect to etiology, the March 2009 examination report 
gives the opinion that it is at least as likely than not that 
the Veteran's hearing loss was caused by noise exposure to 
loud jet engines during service.  

Given that the Veteran's service treatment records reflect 
some level of diminished hearing in service and that there is 
a competent medical opinion linking the Veteran's current 
hearing loss disability to in-service noise exposure, the 
Board concludes that the evidence is at least evenly balanced 
as to whether the Veteran's bilateral hearing loss disability 
is related to active service.  Service connection is 
therefore warranted.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  See 38 U.S.C.A. § 5107(b) 
(West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a bilateral hearing 
loss disability is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


